Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed April 22, 2022 has been received and entered.  Claims 1-15 have been cancelled, and new claims 31-35 have been added.  Accordingly, claims 16-35 are pending in the instant application, of which claims 26-30 have been withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	The rejection of claim 22 for lacking antecedent basis for the limitation "the antibody" is withdrawn in view of Applicants amendment.

2.	The rejection of claims 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of eliciting an immune response, does not reasonably provide enablement for preventing demyelinating disorders is maintained.  Additionally, this rejection is applied to newly added claims 31-35.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants are asserting that the specification clearly sets forth that α1-3-galactose carriers are suitable for generating an immune response.  Applicants further assert that the application provides a rationale for taking advantage of compounds bearing α1-3-galactose epitopes to provide a therapeutic strategy for treating individuals.  Applicants further assert that it is commonly known in the art that anti α1-3-galactose have been involved in protection against GGTA1 positive bacteria.  Finally, Applicants assert that experimental results are not always required.
Applicants arguments have been fully considered but are not found to be persuasive.
First, Applicants assert that the specification clearly sets forth that α1-3-galactose carriers are suitable for generating an immune response.  However, prevention “must by definition trigger an immunoprotective response in the host vaccinated; mere antigenic response is not enough.”  In re Wright, 999 F.2d 1557,1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Second, Applicants assert that the application provides a rationale for taking advantage of compounds bearing α1-3-galactose epitopes to provide a therapeutic strategy for treating individuals.  However, the Examiner has in no way, shape or form questioned Applicants ability to “treat” demyelinating disorders.  As set forth in the scope of enablement rejection above, eliciting an immune response/treating are enabled.  The rejection is solely focused on Applicants recitation of the term “prevention.”  
Third, Applicants assert that it is commonly known in the art that anti α1-3-galactose have been involved in protection against GGTA1 positive bacteria.  However, once again, Applicants ability to provide protection against bacteria is not being questioned.  The rejection is once again solely for the term “prevention” of demyelinating disorders, which as shown by Janssens et al and Frothingham have eluded scientists to date.  Clearly, this is not from a lack of extensive effort by scientists to prevent or cure multiple sclerosis or Lou Gehrigs or any other debilitating disease which involves demyelination.  
Finally, Applicants assert that experimental results are not always required.  Applicants arguments are correct.  However, the presence or absence of working examples is indeed one of the Foreman factors (number 3 recited below) which contribute to enablement or lack thereof.  Additionally, the nature of the invention (number 4) and state of the prior art (number 5) and predictability of the art (number 7) are all directly effected by the lack of success in preventing demyelinating disease as set forth by Janssens et al and Frothingham.  
Facts that should be considered in determining whether a specification is enabling, or if it would require an undue amount of experimentation to practice the invention include: (1) the quantity of experimentation necessary to practice the invention, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  See In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1403 (Fed. Cir. 1988).  The Federal Circuit has noted, however, that only those factors that are relevant based on the facts need to be addressed.  See Enzo Biochem. Inc. v. Calgene, Inc. 188 F.3d 1362, 1371, 52 USPQ2d 1129, 1135 (Fed. Cir 1999).  
Janssens et al (Brain, Behavior and Immunity  Vol. 45, pp 180-188, 2015) set forth that “Multiple sclerosis is an inflammatory demyelinating disease of the central nervous system, for which current treatments are unable to prevent disease progression.  (Emphasis added; see abstract).
Frothingham (Multiple Sclerosis Prevention: Is It Possible? (healthline.com))  sets forth that “At this point in time, there are no cures for MS.  There are also no proven ways to prevent getting the disease.”  (Emphasis added; see Takeaway).
Given the lack of guidance, lack of working examples, failure of others in the prior art, and the unpredictable nature of the invention, one of skill in the art would be forced into excessive experimentation in order to practice the instantly claimed invention.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

3.	The rejection of claims 17 and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting an improper Markush “selected from the group comprising…” is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	The rejection of claim(s) 16-24 under 35 U.S.C. 102(a)(1) as being anticipated by Kasper et al is withdrawn in view of Applicants arguments.


5.	The rejection of claim(s) 16-25 under 35 U.S.C. 102(a)(1) as being anticipated by Tzianabos et al is maintained.  Additionally, this rejection is applied to newly added claims 31-35.
	Applicants are asserting that Tzianabos describes the use of a preparation including an effective amount of a polysaccharide for inducing protection against abscess formation.  Applicants further assert that the unmodified polysaccharide structure of PSA and PSB do not comprise an α1-3-galactose epitope.
	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants assert that Tzianabos describes the use of a preparation including an effective amount of a polysaccharide for inducing protection against abscess formation.  Applicants argument focuses solely on the administration of the polysaccharide.  However, as set forth previously, Tzianabos et al disclose vaccinating with homologous and heterologous B. fragilis species.  (See Example 2).  Tzianabos et al clearly demonstrate vaccination with purified CPC protects against abscess formation following challenge with viable B. fragilis.  (Emphasis added; See Example 3).  As such, Tzianabos et al demonstrate vaccinating with intact B. fragilis species.  It has long been held that a reference must be evaluated in its entirety, not on the basis of its preferred embodiments or working examples.  In re Mills, 470 F.2d 649, 651, 176 (USPQ 198 (CCPA 1972).  Applicants specification sets forth that certain probiotic bacterium possesses α1-3-galactosyltransferase activity and may serve as the α1-3-galactose carrier.  (See page 6).  Specifically recited is B. fragilis.  (See page 7).  Further cited for Applicants consideration is Phelps et al (Science  Vol. 299(5605) pp 411-414, 2003) which clearly demonstrates that the enzyme α1-3-galactosyltransferase synthesizes α1-3-galactose epitopes.  (See abstract).  Consequently, the intact B. fragilis which possesses α1-3-galactosyltransferase and synthesizes α1-3-galactose epitopes meets each and every limitation of the instantly filed claims.

	The claims are drawn to a method for treating and/or preventing a demyelinating disorder of the central nervous system in an individual in need thereof comprising the administration to the said individual of a compound capable suitable for generating an immune reaction directed against α1-3-galactose.
	Tzianabos et al (US Patent Number 5,679,654) disclose of administering intact B. fragilis mixed with adjuvant.  (See Example 2).
	Applicants specification (page 5) sets forth that the invention relates to the use of a compound suitable for generating an immune reaction directed against α1-3-galactose.  Applicants specification (page 6) sets forth that the compound can be a carrier presenting the epitope.  Applicants specification further sets forth that the carrier can be a cell, bacterium, or more specifically, Bacteroides fragilis.  (See pages 6-7).
	A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition (compound suitable for generating an immune reaction against α1-3-galactose) the properties applicant discloses and/or claims (treats and/or prevents a demyelinating disorder) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, the disclosure of Tzianbos et al is deemed to anticipate each and every limitation of the instantly filed claims.
	For reasons of record as well as the reasons set forth above this rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 29, 2022